Citation Nr: 0900511	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for residuals of 
left hand injury to 2nd through 5th fingers, with decreased 
sensation and healed scars; status post healed fractures and 
lacerations, (left hand disability) currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veteran Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).


FINDINGS OF FACT

No medical evidence of record indicates that the veteran's 
left hand disability is productive of limitation of motion, 
or more than mild incomplete paralysis.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for a left hand disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Codes 5221, 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Here, however, the veteran's claim was for service 
connection, which was granted, and he now appeals the rating 
that was assigned.  Since his initiating claim was granted, 
no further notice under the VCAA is necessary.  

With respect to the duty to assist, the veteran has not 
identified any places at which he is receiving relevant 
treatment.  He was, however, examined in connection with the 
evaluation of his disability, the report from which has been 
associated with the claims file.  

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's left hand disability is currently rated under 
Diagnostic Codes 5221-8515.  Code 8515 evaluates impairment 
to the median nerve, and assigns a 10 percent evaluation for 
mild incomplete paralysis.  A 20 percent rating is assigned 
for the minor hand, when there is moderate incomplete 
paralysis.  Diagnostic Code 5221 addresses limitation of 
motion of the fingers.  

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515, Introductory Note.  When involvement is 
wholly sensory, the rating should be for the mild, or at most 
the moderate degree.  Id.  

The veteran's hand disability apparently was incurred in the 
late 1980's when the latch on a tank fell onto his hand.  The 
veteran first brought a claim for VA benefits in this regard, 
in 2003.  In connection with that, he was examined for VA 
purposes in July 2004.  At that time, the examiner noted that 
the veteran was primarily right handed and noted that the 
veteran had a 4.5 cm laceration on his third finger, a 3.5 cm 
laceration over his fourth finger, and a 3 cm laceration over 
his fifth finger.  There was full range of motion of his left 
hand and fingers, and while there was reduced grip strength 
(40 to 45 pounds) in his left hand, (compared to 105 to 110 
pounds with the right hand), this was identified as due to a 
non-service related left elbow fracture.  During this 
examination, the veteran also reported decreased sensory 
sensation in his third, forth, and fifth fingers when it 
becomes cold, attributed at least in part by the examiner, to 
the service injury, but the veteran exhibited no difficulty 
with the dexterity of the hand.  [The Board notes that the 
veteran also received a VA examination in June 2004 that was 
deem inadequate by the RO, but the veteran's complaints of 
pain and the examiner's findings were essentially identical 
to the July 2004 examination.]

Given the foregoing, the Board finds that the veteran's left 
hand disorder does not meet the criteria for a 20 percent 
evaluation.  A 20 percent evaluation requires moderate 
incomplete paralysis of the median nerve, no where shown in 
the record, and with full range of motion of the fingers and 
hands, there is no basis for awarding benefits based on 
limitation of motion.  

Although the veteran apparently considers his hand weakness 
to be related to his service connected disability, the 
examiner attributed that to the veteran's non-service 
connected elbow fracture.  Clearly, an opinion by a medical 
professional is more probative that one offered by the 
veteran, who is not shown to be trained in medicine.  

The current rating of 10 percent adequately reflects the 
weakness, fatigue and pain on use experienced by the veteran 
due to his service connected disability, given the lack of 
limitation of motion otherwise documented in the record, and 
as there no unusual circumstances presented here as to render 
impractical the regular schedular standards, (no showing of 
frequent periods of hospitalizations or marked interference 
with employment not contemplated by the ratings assigned), 
referral under 38 C.F.R. § 3.321 to the Under Secretary for 
Benefits, or Director of Compensation and Pension Service for 
extra-schedular consideration is not warranted.  

ORDER

An initial increased rating for residuals of left hand injury 
to 2nd through 5th fingers, with decreased sensation and 
healed scars; status post healed fractures and lacerations, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


